     Case 3:19-cv-01363-CCC-MA Document 110 Filed 09/30/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VINCENT TOLENTINO,                        :   CIVIL ACTION NO. 3:19-CV-1363
                                          :
                   Plaintiff              :   (Judge Conner)
                                          :
             v.                           :
                                          :
DR. XUE, et al.,                          :
                                          :
                   Defendants             :

                                     ORDER

      AND NOW, this 30th day of September, 2020, upon consideration of the

motion for a preliminary injunction, and defendants’ opposition thereto, and for the

reasons set forth in the accompanying memorandum of today’s date, it is hereby

ORDERED that plaintiff’s motion (Doc. 96) for preliminary injunction is DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
